                       UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
 V.                                            )     CRIMINAL NO. 2:10-CR-200-DBH
                                               )
 TREZJUAN THOMPSON,                            )
                                               )
             DEFENDANT/PETITIONER              )


                ORDER AFFIRMING RECOMMENDED DECISION
                       OF THE MAGISTRATE JUDGE


       On June 12, 2019, the United States Magistrate Judge filed with the court,

with   copies    to   the   parties,     his       Recommended   Decision     on   the

defendant/petitioner    Trezjuan       Thompson’s      28   U.S.C.   § 2255   Motion.

Recommended Dec. (ECF No. 156).           At Thompson’s request, the time within

which to file objections was extended to July 25, 2019, Order Granting Mot. to

Extend Time (ECF No. 159), but he did not then file any objection.                 The

Magistrate Judge notified the parties that failure to object would waive their right

to de novo review and appeal. Recommended Dec. at 14. I therefore adopted the

Recommended Decision of the Magistrate Judge on August 5, 2019, and denied

the motion for habeas relief under 28 U.S.C. § 2255.                 Order Affirming

Recommended Dec. (ECF No. 160).

       But later, Thompson filed motions on December 2 and December 16, 2019,

for an extension of time to respond to the Recommended Decision (ECF Nos. 161

& 163). I granted both motions (ECF Nos. 162 & 164). Thompson then filed his
objection to the Recommended Decision on December 20, 2019 (ECF No. 165).

As a result, I now VACATE my Order of August 5, 2019 (ECF No. 160), and I

reconsider the Magistrate Judge’s Recommended Decision in light of Thompson’s

objection and the government’s response.

      With those new filings, I have once again reviewed and considered the

Recommended Decision, together with the entire record, and I have made a de

novo determination of all matters adjudicated by the Recommended Decision. I

concur with the recommendations of the United States Magistrate Judge for the

reasons set forth in the Recommended Decision, and I determine that no further

proceeding is necessary.

      The Recommended Decision does not address the First Step Act, an issue

Thompson did not raise in his original motion (the Act was not then in effect)

and mentioned only briefly in his reply brief (after it did go into effect). See First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5249 (2018) (statute

approved Dec. 21, 2018); Reply to Resp. to Mot. at 13 (ECF No. 151) (filed

Jan. 28, 2019). I therefore address it now. The First Step Act does not entitle

Thompson to a reduced sentence.           The Act does not change the Federal

Sentencing Guidelines’ definition of a “career offender,” pursuant to which

Thompson was sentenced. See USSG § 4B1.1(a) (defining a “career offender” as

a defendant who, among other things, has at least two prior felony convictions

of a “crime of violence” or a “controlled substance offense”). Instead, the Act

adds definitions for the terms “serious drug felony” and “serious violent felony”

in 21 U.S.C. § 802. See First Step Act of 2018, Pub. L. No. 115-391, Tit. IV § 401,

                                                                                    2
132 Stat. 5194, 5220 (2018). These definitions come into play with 21 U.S.C.

§ 841(b)(1)(B), which imposes a higher minimum and maximum sentence if the

defendant was previously convicted of a serious drug or violent felony. Even if

Thompson were correct that, under the First Step Act, his prior convictions no

longer qualify him for that higher sentencing range under § 841(b)(1)(B), his

sentence of 327 months still fits within the lower range (5 years to 40 years)

otherwise provided by that subsection. Additionally, I used § 841(b)(1)(C) as an

alternate basis for Thompson’s sentence, and the penalty under that subsection

does not hinge on whether he was previously convicted of a serious drug or

violent felony.1    As a result, the First Step Act does not affect Thompson’s

sentence.

       It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The motion for habeas relief under 28 U.S.C. § 2255

is DENIED without an evidentiary hearing.

       No certificate of appealability pursuant to Rule 11 of the Rules Governing

Section 2255 Cases shall issue because there is no substantial showing of the

denial of a constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).

       SO ORDERED.

       DATED THIS 7TH DAY OF JANUARY, 2020

                                                   /S/D. BROCK HORNBY
                                                   D. BROCK HORNBY
                                                   UNITED STATES DISTRICT JUDGE


1The § 841(b)(1)(C) maximum penalty is 30 years (360 months) because the government filed a
§ 851 information of a previous conviction for unlawful trafficking, which Thompson affirmed at
sentencing.

                                                                                             3
